NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-3007-12T2
                                  MOTION NO. M-0474-13


STATE OF NEW JERSEY,                 APPROVED FOR PUBLICATION

     Plaintiff-Respondent,                March 30, 2015

                                        APPELLATE DIVISION
v.

WESTERN WORLD, INC.,

     Defendant-Appellant.
_______________________________________________

         Motion Argued March 4, 2014 - Decided March 30, 2015

         Before Judges Messano, Hayden and Rothstadt.

         On appeal from the Superior Court of New
         Jersey,   Law   Division,   Sussex County,
         Indictment No. 08-06-00186.

         Susan Brody, Deputy Public Defender, II,
         argued   the  cause   for Party-In-Interest
         Office of the Public Defender (Joseph E.
         Krakora, Public Defender, attorney; Ms.
         Brody, on the brief).

         Jeffrey S. Mandel argued the cause for
         appellant  Western   World,  Inc.   (Cutolo
         Mandel, LLC, attorneys; Mr. Mandel, on the
         brief).

         Gregory Robert Mueller, Assistant Prosecutor,
         argued the cause for respondent State of New
         Jersey (David J. Weaver, Sussex County
         Prosecutor, attorney; Mr. Mueller, on the
         brief).
         The opinion of the court was delivered by

MESSANO, P.J.A.D.

         This motion presents an issue of first impression in this

State, specifically, whether the Office of the Public Defender

(OPD) must represent on appeal a corporation convicted of an

indictable offense and subsequently declared "indigent" by the

trial court.

         The   facts   and   procedural        history   are   undisputed.     The

Sussex County grand jury returned Indictment No. 08-06-00186,

charging defendant Western World, Inc., and others with crimes

that arose from a July 7, 2006 shooting during the reenactment

of   a    gunfight     at    Wild   West   City,     a   business   operated    by

defendant.1       On April 11, 2012, represented by private counsel


1
  We previously described the circumstances in our unpublished
opinion, Stabile v. Benson, No. A-4009-09 (App. Div. Sept. 29,
2011):

               [A]n actor [employed] by [defendant] . . .
               was participating in the reenactment of a
               gunfight at Wild West City. A fellow
               employee actor used a gun that did not
               contain blanks but rather live ammunition
               that had been brought to work by another
               employee sometime prior to the gunfight
               skit. [The actor] was shot in the head
               during the skit, suffered a catastrophic
               brain   injury,   and    was   severely and
               permanently disabled as a result.

               [Id. (slip op. at 4).]

                                                                     (continued)


                                           2                             A-3007-12T2
and pursuant to a plea agreement, defendant pled guilty as an

accomplice to count fifteen of the indictment                   as amended to

charge third-degree unlawful possession of a handgun, N.J.S.A.

2C:39-5(b), and 2C:2-6(b)(1).          The State agreed to dismiss the

balance of the indictment and recommend a one-year period of

probation, subject to specific terms and conditions.

       We have not been provided with a transcript of the plea

proceedings as part of this motion record.                   However, the plea

form    and   addendum,    apparently       prepared    by    the     prosecutor,

indicated that the State would also dismiss the indictment as to

co-defendants     Michael        Stabile,    at   the        time     defendant's

president, Nathan McPeak, one of its employees, and Cheyenne

Corporation, an entity that owned the land upon which Wild West

City operated.     The addendum also indicated that the State would

not seek a fine, and it set forth the State's recommendations

regarding     conditions    of     probation.      Lastly,          the   addendum

provided:


(continued)
     Although citing an unpublished opinion is generally
forbidden, we do so here to provide a full understanding of the
issues presented and pursuant to the exception in Rule 1:36-3
that permits citation "to the extent required by res judicata,
collateral estoppel, the single controversy doctrine or any
other similar principle of law . . . ."      See Badiali v. New
Jersey Mfrs. Ins. Grp., 429 N.J. Super. 121, 126 n.4 (App. Div.
2012), aff'd ___ N.J. ___, ___ (2015) (slip op. at 3).




                                       3                                  A-3007-12T2
             It is acknowledged that the amendment to
             Count   [Fifteen]   is legally   proper   and
             sufficient and will not be challenged on
             appeal.   [Defendant] reserves the right to
             appeal the limited question of whether a
             carry permit was required by the actors
             under the facts of this case. [Defendant]
             waives any other appellate issues and agrees
             to    withdraw     the   previously     filed
             interlocutory appeal.

Stabile executed the plea form on behalf of defendant.                     The

judgment of conviction entered on October 23, 2012, reflects

that   the   judge    placed   defendant   on   probation   for   one   year,

imposed a $7500 fine to be paid over a period of three years,

and imposed other mandatory financial penalties.

       On November 8, 2012, defense counsel wrote to the regional

office of OPD, indicating that defendant wished to appeal the

issue reserved at the time of its guilty plea, as well as the

imposition of the fine, and that his firm, which had not been

compensated, would not represent defendant.             He further noted

the judge told Stabile at sentencing that "the corporation would

be entitled to a Public Defender if it could not afford an

attorney . . . ."        Counsel stated that defendant, however, was

"turned   away   by    the   Public   Defender's   Office."       Citing   our

decision in In re CLM Construction Co., 277 N.J. Super. 329

(App. Div. 1994), defense counsel contended that defendant was

entitled to representation by OPD on appeal.




                                       4                             A-3007-12T2
     Based on a December 19, 2012 letter from an investigator

assigned to the vicinage Criminal Division Manager's Office, we

gather    that   Stabile       applied     on     behalf       of   defendant       for     the

services    of    OPD    on     November         30.      Stabile        indicated         that

defendant had sold its interest in Wild West City in 2007.                                  The

corporation's only asset was "a 58 acre tract of land containing

a large area of wetlands."                   Review of defendant's financial

records    revealed       that       it    had      "available           bank      funds    of

$1,874.56," and it was in debt "due to past loans and attorney

fees."     There was also a pending civil suit against defendant

based    upon    the    July    7,    2006       incident.          As    a     result,     the

investigator approved defendant's application for OPD's services

"upon the acceptance of . . . [OPD]."2

     On    February     26,    2013,      OPD     filed    a    notice        of   appeal    on

behalf of defendant, and, on September 11, OPD filed this motion

2
  The record does not contain any order from the trial judge
appointing OPD to represent defendant on appeal.    See R. 2:7-1
("[A] person, who by reason of poverty, seeks relief from the
payment of appellate filing fees . . . may without fee file with
the trial court a verified petition setting forth the facts
relied upon, and the court, if satisfied of the facts of
indigency, shall enter an order waiving such payment and
deposit.") (emphasis added); see also R. 2:7-2 ("All persons
convicted of an indictable offense who are not represented by
[OPD] and who desire to appeal, and who assert they are
indigent, shall complete and file . . . with the court in which
they were convicted, the appropriate form . . . . They shall
thereupon be referred to [OPD], which shall represent them on
such appeal . . . as would warrant the assignment of counsel
. . . .") (emphasis added).



                                             5                                       A-3007-12T2
to be relieved as counsel.                 OPD argued that, pursuant to the

Public Defender Act (the PDA), N.J.S.A. 2A:158A-1 to -25, it

retained "some measure of discretion" regarding allocation of

its "limited resources."              OPD also questioned the "value of

th[e] appeal," because defendant's probationary term was about

to   end    in    October    2013,   and    the   adverse   decision    defendant

sought to appeal involved the denial of its motion to dismiss

the original charge in the indictment, not the amended charge to

which      it    pled   guilty.      OPD   also   concluded   that     any    appeal

regarding the imposition of a fine lacked merit.

       On September 23, Stabile filed a letter brief in opposition

to the motion on behalf of defendant.                Rule 1:21-1(c), however,

provides that subject to certain exceptions that do not apply

here, "an entity . . . other than a sole proprietorship shall

neither appear nor file any paper in any action in any court of

this State except through an attorney authorized to practice in

this    State."         We   therefore      appointed   counsel   to    represent

defendant for purposes of this motion.3

       In opposing OPD's motion, defendant argued that while OPD

has discretion to allocate its resources, it "lacks discretion

to deny representation to an indigent defendant," and, based

3
  The Court wishes to extend its thanks to counsel for accepting
the designation.




                                            6                                A-3007-12T2
upon the express language of the PDA, the motion must be denied.

Additionally, citing N.J.S.A. 2A:158A-15.1, defendant contended

that review of OPD's request lay with the vicinage Assignment

Judge,     although,   because        of   the   public    interests    at    stake,

defendant     urged    us   to    exercise        our     original    jurisdiction

pursuant to Rule 2:10-5 and decide the motion.4

      We    also   requested     that      the   State     file   a   response      to

defendant's motion.         Although agreeing that the appeal lacked

merit, the assistant prosecutor who handled the prosecution in

the   Law   Division    took     no    position     on    OPD's   request      to   be

relieved.

      At oral argument before us, OPD expanded upon its requested

relief.      OPD argued that because no "liberty" interest is at

stake, it has no obligation to represent a corporate defendant

under any circumstances.              OPD argued that to the extent our

prior decision in CLM Construction implies a contrary result, we

should overrule that precedent.

4
   N.J.S.A. 2A:158A-15.1 provides in pertinent part:          "A
determination to grant or deny the services of the Public
Defender shall be subject to final review by the Assignment
Judge or his designated judge."    As noted, there was no order
from the Law Division appointing OPD, and the record fails to
disclose whether OPD sought such a review.    In any event, the
statute has no particular application to the issue at hand,
because pursuant to Rule 2:7-3, a defendant's requests for
relief regarding the waiver of fees or the appointment of
counsel on appeal because of indigency, see R. 2:7-1 and -2, are
reviewable by this court.



                                           7                                 A-3007-12T2
                                             I.

    The only discussion in a published New Jersey decision as

to whether OPD is required to represent an indigent corporation

appears in a footnote in CLM Construction. There, the trial

judge appointed an OPD pool attorney, who had represented the

corporate       president      as    an    individual        co-defendant,        to     also

represent the corporate defendant.                       CLM Const., supra, 277 N.J.

Super.    at    330-32.         Both      defense        counsel   and    the    assistant

prosecutor       advised       the     judge       that     OPD    did   not     represent

corporations.        Id. at 331.          Nevertheless, the judge indicated he

would appoint counsel to represent the corporation.                            Id. at 332.

    Although counsel provided personal justification for her

refusal,       the     judge     would       not         reconsider      his     order    of

appointment, ibid., and we granted counsel leave to appeal.                               Id.

at 330.     We reversed the order, concluding that the judge failed

to comply with then-existing Rule 3:27-1,5 failed to make full

inquiry    of    the    corporation        or      its    president,     and     failed   to




5
  Rule 3:27-1 was subsequently deleted, and its text combined
with Rule 3:4-2. Pressler & Verniero, Current N.J. Court Rules,
comment on R. 3:27-1 (2015). Rule 3:4-2(b)(5) now provides that
at a defendant's first appearance, "the judge shall . . . if the
defendant asserts indigence, and does not affirmatively . . .
waive the right to counsel, assure that the defendant completes
the appropriate application form for public defender services
and files it with the criminal division manager's office[.]"



                                               8                                   A-3007-12T2
acknowledge    the     attorney's    objections          to    the     appointment;      we

remanded the matter for further proceedings.                        Id. at 334.

    In a footnote, we discussed the assertion by counsel and

the prosecutor that OPD did not represent corporate defendants.

Id. at 331 n.2.        We noted that our research "fail[ed] to uncover

any New Jersey authority specifically considering this point."

Ibid.    We further observed that both State v. Rush, 46 N.J. 399

(1966), and State v. Horton, 34 N.J. 518 (1961), "discuss the

indigent's right to appointed counsel[,]" but that neither case

"distinguish[ed]        between     indigent         individuals         and     indigent

corporations," and we specifically cited N.J.S.A. 1:1-2 for the

proposition    that     "a   corporation        is   a    person."         CLM    Const.,

supra, 277 N.J. Super. at 331 n.2.                       We then considered the

"eight determining factors for eligibility for public defender

representation" contained in N.J.S.A. 2A:158A-14, and noted that

three    factors     "clearly     only     apply         to    people[,]"        but    the

remaining five factors "may be read as applicable to people or

corporations."       Ibid.

    We    further      observed     that       neither        the    federal     Criminal

Justice Act, 18 U.S.C.A. § 3006A, nor Federal Rule of Criminal

Procedure     44(a),     "mentions       indigent         corporations."               Ibid.

Additionally, we took note of two New York decisions, People v.

BNB Realty Corp., 379 N.Y.S.2d 324 (N.Y. Crim. Ct. 1976), and




                                           9                                      A-3007-12T2
People v. Select Tire, 374 N.Y.S.2d 274 (N.Y. Crim. Ct. 1975),

holding     that     "the     right   to      counsel,         which       protects   only

individual or property rights, does not exist for corporations

where corporations could neither be imprisoned nor fined, based

on indigency."        CLM Const., supra, 277 N.J. Super. at 331 n.2.

                                           II.

      We    address    the    issue     our      footnote      in    CLM     Construction

succinctly framed, but left unresolved, by first considering the

nature and scope of the fundamental right to counsel embodied in

the United States and New Jersey Constitutions.

                                                 A.

      The    Sixth     Amendment      to   the        United    States       Constitution

provides that "[i]n all criminal prosecutions, the accused shall

enjoy the right to . . . have the Assistance of Counsel for his

defence."      The Amendment guarantees the right of a criminal

defendant to retain counsel of his choice,                           United States v.

Gonzalez-Lopez, 548 U.S. 140, 144, 126 S. Ct. 2557, 2561, 165 L.

Ed. 2d 409, 417 (2006), to the effective assistance of counsel,

and   if    indigent    and    facing      the    potential         loss    of   "life   or

liberty," to have counsel appointed at the government's expense.

Scott v. Illinois, 440 U.S. 367, 99 S. Ct. 1158, 59 L. Ed. 2d

383 (1979).




                                           10                                     A-3007-12T2
       The right to counsel on appeal from a State court criminal

conviction derives not from the text of the Sixth Amendment, but

rather      from     the     Fourteenth         Amendment's   equal     protection

provisions.        As we have explained,

              Although there is no constitutional right to
              an appeal, Griffin v. Illinois, 351 U.S. 12,
              18, 76 S. Ct. 585, 590, 100 L. Ed. 891, 898
              (1956), once a right to appeal is provided,
              that right must be protected in a non-
              discriminatory fashion.     Accordingly, an
              indigent defendant has a right to counsel on
              direct appeal.   Douglas v. California, 372
              U.S. 353, 357, 83 S. Ct. 814, 816, 9 L. Ed.
              2d 811, 814 (1963).

              [State v. Coon, 314 N.J. Super. 426, 434
              (App. Div.), certif. denied, 157 N.J. 543
              (1998).]

       The right to appointed counsel under the Sixth Amendment,

however, exists only when "the litigant may lose his physical

liberty if he loses the litigation."                 Lassiter v. Dep't of Soc.

Servs., 452 U.S. 18, 25, 101 S. Ct. 2153, 2158, 68 L. Ed. 2d

640,    648    (1981).       "[A]s    a    litigant's    interest      in   personal

liberty diminishes, so does his right to appointed counsel."

Id. at 26, 101 S. Ct. at 2159, 68 L. Ed. 2d at 649.                         "[I]t is

the defendant's interest in personal freedom, and not simply the

special     Sixth    and    Fourteenth     Amendments     right   to    counsel     in

criminal cases, which triggers the right to appointed counsel in

criminal cases. . . ."             Id. at 25, 101 S. Ct. at 2158, 68 L. Ed.

2d     at     648.         Thus,    "the    line     defining     the       [federal]



                                           11                                A-3007-12T2
constitutional   right   to   appointment   of   counsel"   is   "actual

imprisonment," not fines or the threat of imprisonment.           Scott,

supra, 440 U.S. at 373, 99 S. Ct. at 1162, 59 L. Ed. 2d at 389.

    The federal circuits have held the Sixth Amendment applies

to corporations.

         The sixth amendment describes the class of
         persons protected by its terms with the word
         "accused." This language does not suggest
         that the protection of sixth amendment
         rights    is   restricted    to   individual
         defendants.

              Furthermore, an accused has no less of
         a need for effective assistance due to the
         fact that it is a corporation. The purpose
         of the guarantee is to ensure that the
         accused will not suffer an adverse judgment
         or   lose    the   benefit   of    procedural
         protections because of ignorance of the law.
         A corporation would face these same dangers
         unless the agent representing it in court is
         a competent lawyer.     Thus, the right to
         effective assistance of counsel is not so
         peculiarly applicable to individuals that
         corporations should not be entitled to it.

              Nor can we see how this right is in any
         manner inconsistent with a corporation's
         status   as   a  creature   of  state   law.
         Consequently, we hold that the guarantee of
         effective assistance of counsel applies to
         corporate defendants.

         [United    States    v.   Rad-O-Lite   of
         Philadelphia, Inc., 612 F.2d 740, 743 (3d
         Cir. 1979) (internal citations omitted);




                                  12                             A-3007-12T2
           accord United States v. Unimex, Inc., 991
           F.2d 546, 549 (9th Cir. 1993).]6

    Significantly, however, federal courts have uniformly held

that corporations, unlike defendants who are natural persons, do

not have a Sixth Amendment right to appointed counsel at public

expense.   See United States v. Hartsell, 127 F.3d 343, 350 (4th

Cir. 1997); Unimex, Inc., supra, 991 F.2d at 550; United States

v. Rocky Mt. Corp., 746 F. Supp. 2d 790, 803 (W.D. Va. 2010);

United States v. Rivera, 912 F. Supp. 634, 638 (D.P.R. 1996);

Mid-Central/Sysco Food Servs., Inc. v. Reg'l Food Servs., Inc.,

755 F. Supp. 367 (D. Kan. 1991).     The court in Rocky Mt. Corp.,

supra, 746 F. Supp. 2d at 800, explained:

           [T]he corporation's right to counsel does
           not precisely mirror the individual's right
           to counsel.   It follows that when we speak
           of the corporation's Sixth Amendment right
           to counsel, we in no way imply that it can
           have counsel it cannot afford. Rather, what
           the corporation has is the right to retain
           the counsel of its choice to represent its
           interests    without    undo    governmental
           intrusion.    Thus, a corporation's Sixth
           Amendment right in a criminal trial is its
           right    to   retain   counsel   while    an
           individual's Sixth Amendment right includes
           the right to appointed counsel. Unlike an
           individual, a corporation cannot have what
           it cannot afford.




6
  Our Supreme Court has also explicitly recognized that the Sixth
Amendment's right to counsel applies to corporations. Matter of
668 Advisory Comm. on Prof'l Ethics, 134 N.J. 294, 302 (1993).



                                13                        A-3007-12T2
              [(Emphasis      added)          (internal        citation
              omitted).]

See also Peter J. Henning, The Conundrum of Corporate Criminal

Liability: Seeking a Consistent Approach to the Constitutional

Rights of Corporations in Criminal Prosecutions, 63 Tenn. L.

Rev. 793, 885 (1996) (explaining that under the United States

Constitution, "a corporation cannot claim the same measure or

degree of protection that the individual defendant may claim").

The   Sixth    Amendment   right    to    counsel    is   so     limited    because

corporations cannot be imprisoned or face a loss of liberty.

Unimex, Inc., supra, 991 F.2d at 550; Rivera, supra, 912 F.

Supp. at 638.

                                         B.

      In   part,    Article    I,   Paragraph       10    of    the   New     Jersey

Constitution provides, "In all criminal prosecutions the accused

shall have . . . the assistance of counsel in his defense." 7                     The

Court long ago noted, that "[f]rom very early days New Jersey

has considered the matter of counsel for an indigent criminal

defendant as one of absolute right under state law."                        Horton,

7
  Our prior constitutions also included a right to counsel. N.J.
Const. of 1776, art. XVI ("all criminals shall be admitted to
the same privileges of witnesses and counsel, as their
prosecutors are or shall be entitled to"); N.J. Const. of 1844,
art. I, ¶ 8 (in all criminal prosecutions the accused shall have
the right to "the assistance of counsel in his defense").    See
Rush, supra, 46 N.J. at 403.




                                         14                                 A-3007-12T2
supra, 34 N.J. at 522.               Since 1795, New Jersey has legislated

the   right     of     an    indigent     defendant         to    assigned       counsel.

Patterson, Laws of the State of N.J., 162 (1800).8                              See also

Robert J. Martin and Walter Kowalski, New Jersey Development: "A

Matter of Simple Justice": Enactment of New Jersey's Municipal

Public Defender Act, 51 Rutgers L. Rev. 637, 645 (1999) (noting

that New Jersey was the first state in the nation to enact

legislation        providing    assigned      counsel       to    represent      indigent

defendants in its courts).

      In addition, "the right to appointed counsel for indigent

litigants has received more expansive protection under our state

law than federal law."          Pasqua v. Council, 186 N.J. 127, 147 n.5

(2006).       In     many    cases,    the    Court   found        support      for   such

expansion      in    Article     I,     Paragraph       1    of     the    New     Jersey

Constitution,        our     State's     equivalent         of     the    due     process

provisions of the Fifth and Fourteenth Amendments of the Federal

Constitution.        Ibid.

      For     example,       State     constitutional        due     process      rights

require the appointment of counsel for indigents in a variety of


8
  The 1795 Act provided that "the court, before whom any person
shall be tried upon indictment, is hereby authorized and
required to assign to such person, if not of ability to procure
counsel, such counsel, not exceeding two, as he or she shall
desire, to whom such counsel shall have free access at all
seasonable hours." Paterson, Laws of New Jersey 162 (1800).



                                             15                                  A-3007-12T2
situations where the loss of liberty is not at stake.                              See,

e.g., N.J. Div. of Youth & Family Servs. v. B.R., 192 N.J. 301,

306-07 (2007) (termination of parental rights); Doe v. Poritz,

142 N.J. 1, 31 (1995) (Meagan's law tier classification); In re

S.L., 94 N.J. 128, 142 (1983) (involuntary civil commitment).

       State constitutional due process rights also require the

appointment of       counsel in circumstances involving the potential

loss    of    liberty,   albeit       not    as    a   result     of   a    "criminal

prosecution[]."      See Pasqua, supra, 186 N.J. at 149 (holding due

process requires the appointment of counsel for indigent parents

at     risk    of   incarceration           resulting     from     child      support

enforcement hearings).            Additionally, without referencing our

State    Constitution,      in   Rodriguez        v.   Rosenblatt,     58   N.J.    281

(1971), the Court extended the right to appointed counsel to

indigent       defendants        in    quasi-criminal            municipal      court

prosecutions.       Concluding that result was compelled "as a matter

of simple justice," the Court held that "no indigent defendant

should be subjected to a conviction entailing imprisonment in

fact or other consequence of magnitude without first having had

due and fair opportunity to have counsel assigned without cost."

Id. at 295. Relying on the principle of "simple justice," in

State v. Hermanns, 278 N.J. Super. 19, 30 (App. Div. 1994), we




                                            16                               A-3007-12T2
subsequently       held     that        imposition     of     significant         fines

constituted a consequence of magnitude.9

       Nonetheless, despite New Jersey's long history of assigning

counsel      to   represent    indigent         defendants,    and    the   expanded

protections afforded under our constitution to other indigent

litigants, our research has revealed no case in which a court

has    appointed     counsel       at    public     expense    to     represent       an

"indigent" corporation.

                                          III.

                                           A.

       The   arguments    made     by    defendant    and     OPD    require     us   to

construe the PDA, and in doing so, we apply some well-recognized

tenets.       "In statutory interpretation, a court's role 'is to

determine and effectuate the Legislature's intent.'"                        State ex

rel. K.O., 217 N.J. 83, 91 (2014) (quoting Allen v. V & A Bros.,

208 N.J. 114, 127 (2011)).              "In construing any statute, we must

give    words      'their      ordinary          meaning    and      significance,'


9
  In an appendix to Part Seven of the court rules governing
practice in the municipal courts, and applicable to "persons
convicted of non-indictable offenses" seeking representation,
the term "consequence of magnitude" is defined as:       1) any
sentence of imprisonment; 2) any period of driver's license
suspension, suspension of non-resident reciprocity privileges or
driver's license ineligibility; or (3) any monetary sanction of
$800 or greater in the aggregate. Guidelines for Determination
of Consequence of Magnitude, Pressler & Verniero, Current N.J.
Court Rules, Appendix to Part VII (2015).



                                           17                                  A-3007-12T2
recognizing that generally the statutory language is 'the best

indicator of [the Legislature's] intent.'"                     Tumpson v. Farina,

218    N.J.   450,    467    (2014)    (alteration       in    original)      (quoting

DiProspero v. Penn, 183 N.J. 477, 492 (2005)).

       "However, not every statute is a model of clarity.                            When

the statutory language is sufficiently ambiguous that it may be

susceptible to more than one plausible interpretation, we may

turn to such extrinsic guides as legislative history, including

sponsor    statements       and   committee        reports."         Wilson    ex    rel.

Manzano v. City of Jersey City, 209 N.J. 558, 572 (2012) (citing

Burns v. Belafsky, 166 N.J. 466, 473 (2001)).                    "We may also turn

to extrinsic guides if a literal reading of the statute would

yield    an   absurd    result,       particularly     one     at     odds    with    the

overall statutory scheme."             Ibid. (citations omitted).              A court

"should also 'be guided by the legislative objectives sought to

be    achieved   by    enacting     the     statute.'"         Town    of    Kearny    v.

Brandt, 214 N.J. 76, 98 (2013) (quoting Wilson, supra, 209 N.J.

at    572).      "Accordingly,        when     a    literal     interpretation         of

individual statutory terms or provisions would lead to results

inconsistent     with       the   overall    purpose     of    the    statute,       that

interpretation should be rejected."                 Perrelli v. Pastorelle, 206

N.J. 193, 201 (2011).




                                          18                                   A-3007-12T2
       The PDA provides in pertinent part that "[i]t shall be the

duty of [OPD] to provide for the legal representation of any

indigent defendant who is formally charged with the commission

of an indictable offense[,]" such representation "shall include

any direct appeal from conviction . . . ."                              N.J.S.A. 2C:158A-5

(emphasis added).          Under the PDA, "'indigent defendant' means a

person   who     is     formally         charged     with     the       commission        of    an

indictable offense, and who does not have the present financial

ability to secure competent legal representation, as determined

by the factors in [N.J.S.A. 2A:158A-14], and to provide all

other necessary expenses of representation."                            N.J.S.A. 2A:158A-2

(emphasis added).

       Although    "person"         is    not    defined      by       the   PDA,    defendant

argues that, "[u]nless . . . otherwise expressly provided or

there is something in the subject or context repugnant to such

construction[,]" N.J.S.A. 1:1-2 supplies the meaning of certain

statutory      "words     and    phrases."           "The     word      'person'         includes

corporations      .   .   .     unless      restricted        by       the   context       to   an

individual as distinguished from a corporate entity . . . ."

Ibid.; see also N.J.S.A. 2C:1-14(g) (providing that under the

Criminal Code, "'[p]erson[]' . . . include[s] any natural person

and,   where     relevant,      a    corporation         .   .     .    .").        Defendant's

argument    is    straightforward.               Since       defendant         is    a   person,




                                                19                                       A-3007-12T2
charged with . . . an indictable offense and lacking the present

financial ability to secure competent representation on appeal,

it    is   an     indigent        defendant      for   purposes       of     the        PDA,   and,

therefore, OPD shall provide for its representation on appeal.

       The      two     statutory      provisions         cited       by    defendant          that

ostensibly supply the definition of "person" omitted from the

PDA   by     the      Legislature,        however,     are     limited       by        their   very

terms.          The     definitions       contained       in    N.J.S.A.           2C:1-14       are

expressly         limited    to     the    Criminal       Code.            The    meanings       of

statutory terms supplied by N.J.S.A. 1:1-2 must be rejected if

"there is something in the subject or context [of a statute that

is] repugnant to such construction."                      Specifically construing a

statute's use of "person" interchangeably with "corporation[]"

should be rejected if the word "person" is "restricted by the

context      to    an    individual        as    distinguished         from        a    corporate

entity . . . ."           Ibid.

       Decisions that have utilized the default meanings contained

in N.J.S.A. 1:1-2 as aids in interpreting specific statutory

language        are    too   numerous       to    cite.        See,    e.g.,           Shelton   v.

Restaurant.com, Inc., 214 N.J. 419, 430-31 (2013) (applying the

default      meanings        to    terms    left       undefined       by        the    Truth-in-

Consumer Contract, Warranty and Notice Act (TCCWNA), N.J.S.A.




                                                 20                                       A-3007-12T2
56:12-14 to -18).       There are far fewer examples of decisions in

which the default meaning was explicitly rejected.

       In In re Electrical Inspection Authorities, 127 N.J. Super.

295, 300 (App. Div. 1974), we considered, among other things,

whether N.J.S.A. 45:5A-17, which by its terms applied only to

municipalities, should be interpreted to also include counties.

We   recognized     that,   pursuant   to   N.J.S.A.     1:1-2,     the   default

statutory meaning of "[m]unicipality" did not include counties.

Id. at 301.     Nevertheless, we held:

             The question is one of legislative intent.
             In our view, the subject and context of the
             quoted section indicates that . . . the
             legislative intent was that the provisions
             of N.J.S.A. 45:5A-17 should apply to all
             governmental   units,    i.e.,   cities   and
             counties      which,      with      statutory
             authorization,    provide    for   electrical
             inspections . . . and that therefore the
             word "municipality" should be construed to
             include a county.

             [Ibid. (emphasis added).]

       In a different context, in Housing Authority of Atlantic

City v. Coppock, 136 N.J. Super. 432, 434 (App. Div. 1975), we

considered    the     default   meaning     of   "month,"      as   supplied     by

N.J.S.A. 1:1-2 ("[t]he word 'month' means a calendar month").

We concluded in that case that the notice of termination served

upon   the   tenant    thirty-one   days    prior   to   the    filing    of    the

complaint complied with N.J.S.A. 2A:18-61.1(b) (requiring "one




                                       21                                 A-3007-12T2
month's" prior notice).                 Ibid.      We specifically rejected the

argument that the Anti-Eviction Act required "the termination be

directed to the end of the month."10                   Ibid.          We held that given

the express language of the lease that required thirty days'

notice,       "the    definition        of   'month'      in       N.J.S.A.      1:1-2    as   a

calendar       month       is    inapplicable      under           these   circumstances."

Ibid.

      Whether        the    default     meanings    supplied          by   N.J.S.A.       1:1-2

support or defeat a particular construction returns us to the

lodestar       of    statutory         interpretation          —    the    intent    of    the

Legislature.         See Shelton, supra, 214 N.J. at 431-36 (examining

"the background of the TCCWNA" to determine whether its "scope"

or the "context in which the [undefined] term . . . [was] used

[in     the    statute          was]   repugnant"      to      adopting       the    default

meaning); see also In re Electrical Inspection, supra, 127 N.J.

Super. at 300 (rejecting the default meaning when contrary to

intent of the Legislature).

      In Hardwicke v. American Boychoir School, 188 N.J. 69, 87

(2006), the Court had to consider "whether an institution . . .

c[ould] be a 'person' under the [Child Sexual Abuse Act (CSAA),

N.J.S.A.       2A:61B-1]."              Finding     the        meaning      of     the    term

10
   Although not explained in the decision, we infer that the
notice terminated the tenancy prior to the end of a calendar
month.



                                             22                                      A-3007-12T2
"ambiguous,"       the   Court    "look[ed]    beyond    the    language      of       the

statute   and        consider[ed]     extrinsic      evidence    [and]     .       .     .

statutory context[,]" id. at 88, as well as N.J.S.A. 1:1-2's

definition    of     "person."      Id.   at   89.      Ultimately,     the    Court

concluded,

           [i]n light of the language of the statute as
           supplemented by the definition of person in
           Title   I,    the   extrinsic    evidence  of
           legislative intent, and the State's strong
           policy to hold both active and passive child
           abusers   accountable,   we   find   that the
           [defendant] is a person under the passive
           abuse provision of the CSAA.

           [Id. at 91.]

In   short,     if    the   default    meaning    of    "person"     supplied           by

N.J.S.A. 1:1-2 leads to a result contrary to the Legislature's

intent when it enacted the PDA, that meaning must be rejected.

We are required, therefore, to examine the legislative history

of the PDA.

                                          B.

      As already noted, New Jersey's history of providing counsel

to indigent criminal defendants predates passage of the PDA by

nearly two centuries.            From 1948 to 1967, counsel were assigned

to   indigent      defendants     under    various     Rules    of   Court.            For

example, Rule 1:12-9(a) (repealed 1967) provided that "[w]here a

person charged with a crime appears in a trial court without

counsel, the court shall advise him of his right to counsel



                                          23                               A-3007-12T2
. . . and if indigent, assign counsel to represent him. . . ."

The application for the assignment of counsel (Form 5A), set

forth   in    the   Appendix    to   the      1967    Court        Rule,    contained

questions     specifically     geared      toward     an        individual,     not    a

corporation, including whether the defendant was married, had
                                                           11
children, earned a salary, or was employed.

     "In Rush, supra, 46 N.J. at 412, the Court decided that the

time had come to relieve the New Jersey bar of the task of

defending without compensation indigents accused of indictable

crimes."      In    re   Cannady,    126     N.J.    486,       489   (1991).         The

immediate solution arrived at by the Rush Court was to impose

the costs of providing counsel upon the counties.                          Ibid.      The


11
   The Court recently noted that the current forms similarly
collect

             general   personal   data,   such   as   name,
             address, social security number, date of
             birth, and marital status . . . . background
             information   on   the   defendant's   family,
             military service, and education . . . [and]
             potentially sensitive information about a
             defendant's   past   and    present   physical
             condition, mental health, and drug and
             alcohol use and treatment.

             [In re Custodian of Records, Criminal Div.
             Manager, 214 N.J. 147, 159-160 (2013).]

We attach a sample of the current form as an appendix to this
opinion. As is apparent, the form implicitly seeks information
unique to a natural person.




                                        24                                    A-3007-12T2
Court delayed the effective date of its decision, however, to

permit the Legislature to decide how best to provide for the

indigent   representation    of    criminal       defendants     indicted   for

crimes.    Id. at 489-90.     The Legislature responded by enacting

the PDA in 1967, L. 1967, c. 43, replacing the assigned counsel

system with a statewide program for the defense of indigents at

public expense.

    To     some   degree,   the    PDA    was    intended   to    address   the

expected increased costs to individual counties as a result of

the Rush decision.      This is clear from sponsors' statements in

support of earlier versions of the bill, see e.g., Sponsor's

Statement to A. 752, at 2 (1967) (noting that increased costs to

counties would result in "an undue burden"), and the Governor's

Statement to S. 287, (1967) (noting that appropriations to fund

the public defender system were the "result of a determined

effort by the State government to .             . . be of assistance to our

counties").

    Foremost and primarily, however, the PDA was intended to

meet the state's obligation under the Sixth Amendment to provide

court-appointed counsel to indigent defendants, as was then very

recently    applied    to    the    states       through    the    Fourteenth

Amendment's Due Process Clause in Gideon v. Wainwright, 372 U.S.

335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963).             See Public Hearings




                                     25                               A-3007-12T2
before Special (Senate) Committee to Determine the Advisability

of providing for the Establishment of a Public Defender System

in the Several Counties, at 2, 27, 31, 40, 59, 11A (Sept. 8,

1965) (noting that Gideon imposed a "tremendous responsibility"

on    the   State   to   insure   an    indigent   defendant's   right   to

appointed counsel).

       The PDA as enacted implemented recommendations contained in

the December 22, 1966 report of the "Commission on the Defense

of Indigent Persons Accused of Crime" ("Report").12          See Cannady,

supra, 126 N.J. at 490; Sponsor's Statement to S. 287, at 7

(1967); Governor's Statement to S. 287, supra.            In considering

who was entitled to appointed counsel at public expense, the

Commission implicitly spoke in terms of natural persons:

            Perhaps the most difficult problem is the
            matter   of   defining   who    is   "indigent."
            Several decades ago the term meant an actual
            pauper who was entirely without means.[13]
            The   term   no   longer    has    this   narrow
            significance. In general, it is now widely
            understood as referring to a person who is
            unable to afford the cost of engaging
            counsel to represent him.

            [Report, supra, at 5 (emphasis added).]


12
     The Report can be found at 90 N.J.L.J. 17 (Jan. 12, 1967).
13
  A "pauper" is defined as "[a] very poor person, esp[ecially]
one who receives aid from charity or public funds." Black's Law
Dictionary 1243 (9th ed. 2009).




                                       26                         A-3007-12T2
Similarly, earlier public hearings on the proposed PDA, where

pre-eminent lawyers of the day engaged in all aspects of the

legal profession testified, contain repeated references to the

need    to    provide     publicly-financed            counsel      to    "individuals,"

"paupers" and "poor men," without any reference to corporations.

Public Hearings, supra, at 2, 41, 60.

       The Court has said that the Legislature created OPD to

"ensure that the State fulfilled its constitutional obligation

to   provide    legal     services     for       indigent     defendants."             In    re

Custodian of Records, supra, 214 N.J. at 158.                        The PDA expressly

provides, "It is hereby declared to be the policy of this State

to provide for the realization of the constitutional guarantees

of counsel in criminal cases for indigent defendants . . . ."

N.J.S.A. 2A:158A-1 (emphasis added).                     Tellingly, however, the

PDA does not track exactly the language of the Sixth Amendment

or the right to counsel provided by our Constitution, both of

which       accord   the     right     to        "the     accused"         in     criminal

prosecutions.

                                            C.

       As    initially     adopted,    the       PDA    did   not    provide      for       the

representation       of     indigent        defendants         charged          with    non-

indictable offenses or juveniles.                  See In re State in Interest

of   Antini,    53   N.J.    488,     492    (1969).          With       regard   to    non-




                                            27                                     A-3007-12T2
indictable    offenses,   in    1974,    in     response    to   the    Court's

decision in Rodriguez, supra, 58 N.J. at 281, the Legislature

amended the PDA, L. 1974, c. 33, to expand representation to

"include persons charged as juvenile delinquents or juveniles in

need of supervision, persons charged with parole violation, and

indigent disorderly persons." Sponsor's Statement to A. 1298 at

2 (1974).    See In re Contempt of Spann, 183 N.J. Super. 62, 67

(App. Div. 1982).    N.J.S.A. 2A:158-5.2 provides:

            The Public Defender shall . . . provide for
            the legal representation of any person
            charged with a disorderly persons offense or
            with the violation of any law, ordinance or
            regulation of a penal nature where there is
            a likelihood that the persons so charged, if
            convicted, will be subject to imprisonment
            or, in the opinion of the court, any other
            consequence of magnitude.

            [(emphasis added).]

The   Legislature   clearly     intended   to    expand    the   universe     of

offenses triggering the right to counsel at public expense for

indigent defendants.      The amendment did not, however, expand the

definition    of    "indigent     defendants"       to     include     indigent

corporations.14




14
   The amendment also did not define the term "consequence of
magnitude." The current guidelines include two criteria, a
sentence of imprisonment and suspension of a driver's license,
that can only apply to natural persons.   Pressler & Verniero,
supra, Appendix to Part VII (2015).       One criterion, "any
                                                   (continued)


                                    28                                 A-3007-12T2
       In any event, the Legislature failed to appropriate the

funds necessary to expand OPD to the municipal court level.                       As

a    result,    OPD    was   never     required    to    assume   its   statutory

obligation under N.J.S.A. 2A:158-5.2.                   Madden v. Delran, 126

N.J. 591, 612 (1992); Spann, supra, 183 N.J. Super. at 67.15

       As originally enacted, the PDA also did not provide for the

representation of indigent juveniles.                   However, just thirteen

days after the PDA was enacted, on May 15, 1967, the United

States Supreme Court held that an indigent juvenile had the

right   to     be   furnished    with    counsel     during    "proceedings       to

determine      delinquency     which    may   result     in   commitment     to   an

institution           in     which      the       juvenile's      freedom         is

curtailed. . . ."          In re Gault, 387 U.S. 1, 41, 87 S. Ct. 1428,

1451, 18 L. Ed. 2d 527, 554 (1967).

       As a result, our Supreme Court amended former Rule 6:3-4(c)

and (d) (1968 (now repealed)), to provide for the assignment of



(continued)
monetary sanction of $800 or greater in the aggregate," could
apply to natural persons and corporations.
15
  In 1997, the Legislature enacted the Municipal Public Defender
Act, which created a separate system of municipal public
defenders, N.J.S.A. 2B:24-1 to -17.    The legislation does not
shed light on the issue presented, since it similarly requires
representation of an "indigent person," N.J.S.A. 2B:24-2, who
likely, "if convicted, . . . will be subject to imprisonment or
other consequence of magnitude." N.J.S.A. 2B:24-7(a).




                                         29                                A-3007-12T2
counsel for indigent juveniles, albeit, not by the OPD, but

under the old alphabetical rotation system as set forth in Rule

1:12-9(c) (1968 (now repealed)).               The Court in Antini, supra, 53

N.J. at 494-95, directed, as it had in Rush, supra, 46 N.J. at

415, that "lawyers who provided services since the decision in

Gault was handed down should be reimbursed for any out-of-pocket

expenditures, and the juvenile court judges are authorized to

enter orders, after appropriate application, directing payment

thereof by the particular county."

    The Legislature's response was again swift.                      It amended the

PDA, L. 1968, c. 371, to provide for representation of juveniles

by the OPD:

            [T]he Public Defender shall . . . provide
            for the legal representation of any person
            who is charged as a juvenile delinquent or
            as a juvenile in need of supervision and
            where in the opinion of the juvenile judge
            the prosecution of the complaint may result
            in the institutional commitment of such
            person.

            [N.J.S.A. 2A:158A-24.]

                                          D.

    These       two   examples     demonstrate        the   Legislature's       clear

ability    to    amend   the   PDA   in     order      to   address    the    rapidly

changing     legal     landscape     whenever         the   rights    of     indigent

defendants      are   implicated.      In      both    situations,     the   impetus

behind the amendments to the PDA were the vital personal liberty



                                          30                                 A-3007-12T2
interests at stake.         On other occasions, the Legislature has not

hesitated to enact legislation, separate from the PDA, to ensure

that the rights of indigent natural persons are protected by

representation through OPD.

       For   example,   the        Legislature     enacted    legislation     that

requires     the   Office     of     Parental     Representation   in   OPD     to

represent parents and guardians charged in abuse and neglect

cases, or those facing the loss of parental rights, in accord

with their constitutional rights.                 See, e.g., B.R., supra, 192

N.J. at 306-07; N.J.S.A. 9:6-8.21; N.J.S.A. 9:6-8.30; N.J.S.A.

9:6-8.43(a); N.J.S.A. 30:4C-15.4(a).

       Similarly, the Division of Mental Health Advocacy in OPD

provides     representation         at    civil     commitment   hearings,      as

constitutionally guaranteed, see S.L., supra, 94 N.J. at 142,

and statutorily required, not under the PDA, but pursuant to the

civil commitment statutes and court rules.                See, e.g., N.J.S.A.

30:4-27.11(c); N.J.S.A. 30:4-27-12(d); R. 4:74-7(c)(2); R. 4:86-

10.    OPD counsel is also provided by statute when an indigent

defendant faces commitment under the Sexually Violent Predator

Act,    N.J.S.A.     30:4-27.24          to    -27.38,   as    constitutionally

guaranteed, In re Commitment of D.L., 351 N.J. Super. 77, 89

(App. Div. 2002), certif. denied, 179 N.J. 373 (2004), and as




                                          31                            A-3007-12T2
statutorily      required   by     Title      30.     N.J.S.A.     30:4-27.29(c);

N.J.S.A. 30:4-27.31.

                                         E.

      We distill from this discussion the following.                   The PDA was

born from a legislative desire to practically and publicly fund

the   criminal    defense     of    indigents,      as    required     by   evolving

federal   constitutional         doctrine     and   the    long   history     of    New

Jersey's constitutional and statutory right to counsel.                             The

legislative      history    of     the   PDA    demonstrates       that,      at    its

inception, the focus of the proposed legislation was on the

protection of the rights of "indigent people" who were natural

persons, not corporations or other business entities.                       Although

the Legislature could have specifically included corporations or

other business entities within the PDA's definition of "indigent

defendants," it declined to do so.                  See, e.g., Zabilowicz v.

Kelsey, 200 N.J. 507, 517 (2009) ("The Legislature knows how to

draft a statute to achieve that result when it wishes to do

so.").    Yet,     whenever      necessary,     the      Legislature    has    either

amended the PDA or enacted other laws to specifically provide

for the representation by OPD of natural persons whose personal

liberty rights may be adversely affected, or who face other

consequences of magnitude.




                                         32                                   A-3007-12T2
    We   conclude,   therefore,   that      it   "is   repugnant"   "to   the

subject [and] context" of the PDA, N.J.S.A. 1:1-2, to construe

the word "person" as used in the PDA to include a corporation.

Such a construction is contrary to the Legislature's intent when

it first enacted the PDA, an intention since restated by various

amendments to the PDA and other legislation.

                                       F.

    Our conclusion is supported by an examination of federal

decisions that have interpreted language in the CJA and the

Dictionary Act, 1 U.S.C.A. § 1 to § 8, that is similar to that

of the PDA.

    The court in Unimex, supra, 991 F.2d at 549-50, explained

that the CJA

          provides for appointment of counsel for an
          indigent "person," but does not say whether
          a corporation is a "person" for purposes of
          appointment   of   counsel.    18    U.S.C.   §
          3006A(a). The word "person" in a federal
          statute includes corporations "unless the
          context indicates otherwise." 1 U.S.C. § 1.
          In the statute providing for appointment of
          counsel, the context does indeed "indicate
          otherwise." . . . .     The statutory context
          includes a list of classes of persons
          eligible, with catch-all clauses for a
          financially eligible person who "is entitled
          to appointment of counsel under the sixth
          amendment to the constitution" or "faces
          loss    of    liberty."     18      U.S.C.    §
          3006A(a)(1)(H),(I).   If the purpose of the
          statute    is  to    assure    that    criminal
          defendants'    constitutional      right     to
          appointed counsel is protected, then no



                                  33                                A-3007-12T2
           appointments are needed for corporations
           . . . .    Although authority is scarce, we
           conclude from context that the CJA does not
           so provide either.

As a result, the federal courts have uniformly denied indigent

corporations representation under the CJA.             In re Grand Jury

Proceedings, 469 F.3d 24, 26 (1st Cir. 2006); Hartsell, supra,

127 F.3d at 350; Rivera, supra, 912 F. Supp. at 638; United

States v. Hoskins, 639 F. Supp. 512, 514 (W.D.N.Y. 1986), aff'd

o.b. 875 F.2d 308 (2d Cir. 1989).

                                     IV.

    We note that the legislatures of a number of our sister

states have implicitly limited the right to appointed counsel at

public expense to indigent criminal defendants who are natural

persons.     Some have done so by conditioning the appointment to

situations    where   imprisonment    is   probable   or   possible.     See

e.g., Ark. Code Ann. § 16-87-213(a)(1)(A), 213(a)(2)(A) (2014)

(setting forth procedure for "any person charged with an offense

punishable by imprisonment" to obtain public defender services);

Conn. Gen. Stat. § 51-289, 51-296 (2014) (appointing the public

defender unless the court states on the record that the sentence

will not involve incarceration); Ga. Code. Ann. § 17-12-23(a)(1)

(2014) (providing for representation in actions where "there is

a possibility that a sentence of imprisonment or probation or a

suspended sentence of imprisonment may be adjudged"); Ind. Code



                                     34                            A-3007-12T2
Ann.   §   33-40-1-2    (a)(1)     (2014)        (defining         person    entitled      to

representation by the public defender as one "confined in a

penal facility in Indiana or committed to the department of

correction due to a criminal conviction"); La. Rev. Stat. Ann. §

15:142(A)    (2014)     (citing      the        Louisiana          constitution,       which

requires    indigence      and    charges       for   an   offense         punishable      by

imprisonment);    Mich.      Comp.      Laws      Serv.        §     780.983(d)      (2014)

(requiring that a defendant both indigent and "prosecuted or

sentenced for a crime for which an individual may be imprisoned

upon   conviction");       N.H.    Rev.     Stat.      Ann.         §    604-A:1    (making

representation        at     public        expense         a        "precondition          of

imprisonment"); N.Y. County Law § 722-a (2014) (public defenders

are appointed when "a term of imprisonment is authorized upon

conviction thereof"); Ohio Rev. Code Ann. §120.06(A)(1) (2014)

(limiting    representation        to   those      "who     are         charged    with   the

commission of an offense or act for which the penalty or any

possible adjudication includes the potential loss of liberty");

Utah Code Ann. § 77-32-302(1) (2014) (providing for defense "if

the indigent is under arrest for or charged with a crime in

which there is a substantial probability that the penalty to be

imposed is confinement in either jail or prison"); Va. Code Ann.

§ 19.2-159(A) (2014) (public defender available if defendant is

indigent and "the charge against him . . . may be punishable by




                                           35                                       A-3007-12T2
death    or    confinement        in   the   state    correctional        facility      or

jail"); W. Va. Code Ann. § 29-21-2(2) (defining an "eligible

proceeding" for public defender services as one where "criminal

charges [] may result in incarceration") (2014); Wis. Stat. §

977.08(2)      (2014)     (authorizing        the    State    Public      Defender      to

assign    attorneys       to   represent      indigents      in   "crime[s]     against

life," other felonies, and misdemeanors that are "punishable by

imprisonment").

    Other states have defined the class of indigent defendants

eligible for appointed counsel at public expense such that only

natural       persons    could     qualify.         See   e.g.,    Alaska       Stat.    §

18.85.170(4) (2014) (defining indigent person as one who "does

not have sufficient assets, credit, or other means to provide

for payment of an attorney and all of the necessary expense of

representation          without    depriving        the   party    or     the   party's

dependents of food, clothing, or shelter"); Or. Rev. Stat. §

135.050(1)(d) (2014) (eligible if "financially unable to retain

adequate       representation          without       substantial        hardship        in

providing basic economic necessities to the defendant or the

defendant's       dependent       family");       R.I.    Gen.    Laws.     §   12-15-8

(defining indigent defendants eligible for the public defender

as those who "after payment of necessary expenses for food,




                                             36                                 A-3007-12T2
shelter and medical care, do[] not have sufficient income or

assets to enable him or her to retain counsel").

      In    Illinois,         "[t]he    constitutional            right     to       appointed

counsel     is   limited       to    criminal       proceedings       which        result    in

actual     imprisonment,        and     the    statutory      right       to     counsel     is

similarly limited."            Chicago v. Pudlo, 462 N.E.2d 494, 498 (Ill.

App. Ct. 1983), cert. denied, 471 U.S. 1066, 105 S. Ct. 2140, 85

L.   Ed.   2d    497   (1985).         Notably,        however,     Illinois         law   also

specifically       provides      that       "[i]f    the    accused    is      a     dissolved

corporation and is not represented by counsel, the court may, in

the interest of justice, appoint as counsel a licensed attorney

of th[e s]tate."         725 Ill. Comp. Stat. 5/113-3(a) (2014).

                                              V.

      We conclude the Legislature never intended that an indigent

corporation be provided with counsel at public expense pursuant

to   the    PDA.         We     therefore          relieve    OPD     of       any     further

representation of defendant in the prosecution of this appeal.

      We also reaffirm, however, that because corporations are

entitled to the assistance of counsel under both the United

States     Constitution        and    New     Jersey    Constitution,          because      New

Jersey precedent requires the appointment of counsel whenever a

defendant is charged with a crime or likely faces a consequence

of   magnitude,        and    because       our     Rules    of    Court       specifically




                                              37                                      A-3007-12T2
provide for the appointment of counsel in such circumstances on

appeal, the Clerk's Office shall work with the vicinage Criminal

Division   Manager   to   designate    counsel   to   represent   defendant

hereafter.16

     An appropriate order has been entered.




16
   We reach this conclusion independently of our court rules
which, absent certain limited exceptions, do not permit
corporations to appear as self-represented litigants. R. 1:21-
1(c).



                                      38                           A-3007-12T2
39   A-3007-12T2
40   A-3007-12T2
41   A-3007-12T2
42   A-3007-12T2